Citation Nr: 0506659	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 10 percent for retropatellar pain syndrome, left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to March 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 RO decision that granted service 
connection at a 10 percent disability rating for 
retropatellar pain syndrome, left knee, effective from March 
2001.  In December 2002, the veteran filed a notice of 
disagreement seeking a higher initial rating for his left 
knee condition.  In July 2003, the RO issued a statement of 
the case, and in August 2003, the veteran perfected his 
appeal.

A hearing before the Board was scheduled at the veteran's 
request for January 11, 2005.  Although provided with notice 
of the hearing, the veteran failed to report for it.


FINDINGS OF FACT

1.  The veteran's service-connected retropatellar pain 
syndrome, left knee, is manifested by no objective 
instability on examination, a slight limitation of motion, 
with crepitus, tenderness in the left knee, and subjective 
complaints of pain and instability, resulting in no more than 
a slight level of functional loss. 

2.  X-ray examination of the veteran's left knee does not 
show arthritis of the joint.    
 

CONCLUSION OF LAW

The criteria for an increased initial disability rating in 
excess of 10 percent for retropatellar pain syndrome, left 
knee, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, and 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.71, Plate II, and 4.71a, 
Diagnostic Codes 5257, 5259 and 5260. (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1995 to March 2001.  In May 2000, he was treated for a two-
week history of left knee pain.  Palpation of the left knee 
produced mild pain at the patellofemoral joint line.  In June 
2000, he complained of left knee pain for the past two 
months.  A magnetic resonance imaging examination, performed 
in August 2000, revealed mild effusion of the left knee, but 
was otherwise normal.  A September 2000 treatment report 
listed a diagnostic impression of retropatellar pain 
syndrome.  A physical profile, dated in October 2000, noted 
that the veteran's activities were permanently restricted due 
to left knee pain.  An MOS/Medical Retention Board report, 
dated in October 2000, recommended that he be referred to the 
Army Physical Disability System.  A physical examination 
report, dated in December 2000, noted a range of motion in 
the left knee consisting of flexion to 135 degrees and 
extension to 0 degrees.  A Medical Evaluation Board report, 
dated in December 2000, found the veteran to be unqualified 
for retention, and the veteran was subsequently discharged 
from the service in March 2001.  His report of separation, 
Form DD214, noted that he was honorably discharge from the 
service by reason of "disability, severance pay."

In April 2001, the veteran filed his claim seeking service 
connection for a left knee disorder.  On his application, VA 
Form 21-526, he did not report receiving any post service 
treatment for this condition.

A private treatment report, dated in April 2002, noted that 
the veteran had injured his right knee in a motor vehicle 
accident in January 2002.  Physical examination revealed that 
he could walk on his heels and toes.  Neurologic examination 
was normal, and no atrophy was noted.  Examination of the 
left knee revealed some crepitation with flexion and 
extension, and the veteran pointed out a synovial plica at 
the superior anterolateral femoral condyle, which the 
examiner thought was the iliotibial band flipping over the 
condyle.  There was no effusion, and no ligamentous 
instability.  Range of motion was reported to be full.  The 
report concluded with a diagnosis of chondromalacia of the 
patella.

Private treatment reports, dated in March 2003 and in May 
2003, were received from S. Beranek, M.D.  A March 2003 
treatment report noted the veteran's history of a left knee 
injury inservice.  Physical examination of the left knee 
revealed no swelling, no effusion, and a full range of 
motion.  There was no ligamentous laxity.  He had minimal 
patellar grind, and there was tenderness over the lateral 
plica which felt like a thickened rubber band that snaps over 
the knee and reproduces pain symptoms.  The report concluded 
with an impression of left knee lateral plica syndrome.  A 
follow-up treatment report, dated in May 2003, noted that he 
has had dramatic improvement.  The report noted an assessment 
of left knee lateral plica syndrome.  It also noted that he 
currently had a 10 percent disability based on knee pain, and 
the report included the comment from the doctor, "I 
certainly don't recommend any change in his rating."

In August 2004, a VA examination for joints was conducted.  
The report noted the veteran's history of an inservice left 
knee injury.  The veteran reported continuing complaints of 
left knee pain and instability.  He indicated that the pain 
is increased when walking up an incline or stairs.  Physical 
examination revealed flexion to 140 degrees in both of his 
knees.  Both of his knees had stable collateral ligaments and 
tight anterior cruciate ligaments.  There was no joint line 
tenderness, but there was crepitus in the left knee on 
repeated flexion and extension done passively.  There was no 
fluid in the knee joint, and no evidence of synovitis.  X-ray 
examination of the left knee revealed findings of a small 
bone density posterior to the joint which may represent a 
small sesamoid bone.  The X-ray report concluded with an 
impression of a normal knee.  The VA examiner noted that the 
veteran has tenderness along the lateral margin of the 
patella and there is a fibrous band believed to come from the 
iliotibial band snapping over the medial edge of the patella 
and this area was tender.  The VA examiner noted that he 
could not give a specific diagnostic label to this, other 
than to describe it.  



II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his left knee disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. 

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  Extension limited to 20 degrees degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 and 23-97.  

The veteran's service-connected retropatellar pain syndrome, 
left knee, is currently evaluated under Diagnostic Code 5260 
as 10 percent disabling.  The Board, however, shall consider 
rating this disability under all of the relevant codes.

The latest VA examination for joints, performed in August 
2004, noted the veteran's subjective complaints of pain and 
instability in his left knee.  However, objective findings 
showed no signs of left knee instability.  Specifically, the 
left knee had stable collateral ligament and tight anterior 
cruciate ligaments.  A private treatment report, dated in 
March 2003, noted that there was no ligamentous laxity in the 
veteran's left knee.  An April 2002 private treatment report 
also noted that there was no ligamentous instability of the 
left knee.  Thus, a compensable rating under Diagnostic Code 
5257 for instability is not warranted.  

The August 2004 VA examination for joints noted left knee 
flexion to 140 degrees, with some crepitus and tenderness 
along the lateral line of the left patella, and a palpable 
band over the medial portion of the patella.  There was no 
evidence of fluid or synovitis of the knee.  A March 2003 
private treatment report found no swelling, no effusion and a 
full range of motion in the left knee, with minimal patellar 
grind.  There was tenderness over the lateral plica.  An 
April 2002 private treatment report noted a full range of 
motion in the left knee, with some crepitation.  Neurological 
examination was normal, and no atrophy was noted.  These 
examination findings do not meet the requirements for a 
compensable rating under limitation of motion Codes 5260 and 
5261.  Even considering the effects of pain on motion, there 
is no credible evidence that pain reduces motion to the 
extent required for a higher rating under the limitation of 
motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

X-ray examination of the left knee, performed in August 2004, 
showed no arthritis of the knee.  Thus, Diagnostic Codes 5003 
and 5010 for arthritis are inapplicable.  

In sum, the evidence shows that the left knee disorder is not 
more than 10 percent disabling under any diagnostic code.  As 
the preponderance of the evidence is against the claim for an 
increased rating for a left knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  There are no 
identifiable periods of time, since the effective date of 
service connection, during which this condition has been more 
than 10 percent disabling, and thus higher "staged ratings" 
are not warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

III.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim 
herein.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's letters, dated in June 2001, October 2001, July 
2003, and December 2003, in aggregate, advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence had to 
be submitted by him, namely, any additional evidence and 
argument concerning the left knee condition, and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertained to the claim.  He was specifically advised that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally, the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error. 
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Although all of the notices provided to the veteran 
were not given prior to the first AOJ adjudication of the 
claim herein, the content of the notices fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the final notice was given in December 
2003, the case was readjudicated and additional SSOCs were 
provided to the veteran, most recently in August 2004.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  He was given ample time to respond to each 
letter.  For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the post-service private treatment records 
identified by the veteran, and the veteran has at no time 
referenced outstanding private or VA treatment records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  His service medical records are 
in the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination in connection with his claim 
herein.  Further examinations are not needed because there is 
sufficient evidence to decide the claim fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to this claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertains to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

An initial disability rating higher than 10 percent for 
retropatellar pain syndrome, left knee, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


